Citation Nr: 1121608	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-00 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for the service-connected depressive disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to a compensable rating for the service-connected hearing loss, left ear.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

As indicated on the title page, also before the Board is the issue of whether a total disability rating based upon individual unemployability (TDIU) is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the Veteran statements throughout the record suggest the he claims to be unable to work due to his service-connected disabilities.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has no discretion and has to remand this case for additional development of the evidentiary record.  At the time of his June 2007 VA mental disorders examination, the Veteran reported that he was "currently applying for Social Security."  A review of the claims folder reveals that the RO did not attempt to obtain potentially relevant records from the Social Security Administration with regard to these claims.  Under 38 C.F.R. § 3.159(c)(2), VA has a duty to assist the Veteran by obtaining these records.  Thus, the Board has no choice but to remand these claims.

The Veteran previously asserted service connection for bilateral hearing loss, and service connection for right ear hearing loss was denied because the Veteran did not have right ear hearing loss for VA compensation purposes.  Since that time, in an October 2008 statement, the Veteran reported that his hearing loss had worsened, which the Board interprets as a claim of service connection for right ear hearing loss.  With regard to the Veteran's claim for an increased rating for the service connected hearing loss, left ear, the Court has held that a claim involving service connection for one ear and a higher rating for the other ear, such as is the case here, are inextricably intertwined.  See Simmons v. Shinseki, 24 Vet. App. 87, 93 (2010).  As such, further development is necessary.

On remand, prior to affording the Veteran a VA examination, any pertinent, outstanding treatment records and reports must be associated with the claims folder.  38 C.F.R. § 3.159(c)(2) (2010).

Then, after associating the outstanding SSA and treatment records, the Board also finds that the Veteran must be afforded contemporaneous VA examinations to assess the nature, extent and severity of his hearing loss and psychiatric disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Finally, as to the Veteran's TDIU claim, the issue of entitlement to a TDIU is part and parcel of the Veteran's rating claims.  The record, however, does not contain a medical opinion as to whether the Veteran is able to secure and maintain substantially gainful employment (physical or sedentary) in light of his service-connected disabilities.  As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  The Board may not offer its own opinion regarding whether the Veteran can perform work based on his current level of disabilities.  A VA examination and opinion are therefore needed to fairly decide the TDIU claim.  As such, this issue must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Associate any pertinent, outstanding records with the claims folder, including but not limited to, all updated and pertinent private and VA medical records, along with any other relevant records showing the severity of the Veteran's hearing loss and psychiatric disability, as well as showing the status of the Veteran's employability at any point during the course of this appeal.

2.  Ensure that VA's duty to assist under 38 C.F.R. § 3.159(c)(2) is met by obtaining all relevant, non-duplicative records from the Social Security Administration with regard to the Veteran's claims.

3.  After associating all outstanding records with the claims folder, the RO should schedule the Veteran for a VA audiology examination to determine the onset and/or etiology of any right ear hearing loss found to be present and the extent and severity of his left ear hearing loss. The claims folder should be made available to and reviewed by the examiner.  All indicated tests, including an audiological evaluation, must be performed.  

As to the right ear hearing loss, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset in service, to include whether it was caused or aggravated by his service-connected left ear hearing loss.  

As to the left ear hearing loss, the results should conform to VA regulations governing evaluation of hearing loss.  Also, the examiner should fully describe the functional effects of the Veteran's hearing loss disability.  

The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

4.  Then the Veteran should be afforded a VA psychiatric examination to determine the extent and severity of his psychiatric disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the veteran's Global Assessment of Functional (GAF) Scale score and indicate the impact of the Veteran's psychiatric disability on his ability to work.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

5.  Afford the Veteran a VA examination in order to obtain an opinion in connection with his TDIU claim.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

6.  Then consider whether service connection is warranted for right ear hearing loss and readjudicate the appeal, to include whether a TDIU is warranted.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

